Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Felix Fischer on 9/15/2021.

The application has been amended as follows: 
Line 2 of paragraph 22 of the specification currently reads “cove 54”. This has been replaced with “cove”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable because the prior art of record fails to teach or suggest a track extending from a flap to engage an auxiliary support, the track having a deployment profile determining flap motion relative to the auxiliary support during travel between an extended position and a normal retracted position, said deployment profile having a transition portion extending beyond the normal retracted position and terminating in a detent; and, a resiliently mounted catcher assembly configured to be displaced by the transition portion during over-travel of the flap beyond the normal retracted position and captured in the detent in a maximum retracted position thereby restraining the flap.
Claim 15 is allowable because the prior art of record fails to teach or suggest a track secured to and extending forwardly from a flap, said track received between the first rib and second rib and engaging the at least one air load roller, the track having a deployment profile determining flap motion relative to the auxiliary support during travel between an extended position and a normal retracted position, said deployment profile having a transition portion extending beyond the normal retracted position and terminating in a detent; and, a catcher roller having an axle mounted to the first rib with a first spring and mounted to the second rib with a second spring, allowing the catcher roller to be resiliently displaced vertically with respect to a direction of travel of the flap by a ramp in the transition portion during over-travel of the flap beyond the normal retracted position and captured in the detent in a maximum retracted position thereby restraining the flap.
Claim 18 is allowable because the prior art of record fails to teach or suggest method for arresting flap over-travel, the method comprising: engaging a track extending from a flap to an auxiliary support, the track having a deployment profile determining flap motion relative to a support structure during travel between an extended position and a normal retracted position, said deployment profile having a transition portion extending beyond the normal retracted position; displacing a resiliently mounted catcher in the transition portion of the deployment profile during over-travel of the flap beyond the normal retracted position; and capturing the resiliently mounted catcher in a detent at a termination of the transition portion in a maximum retracted position thereby restraining the flap.
The best prior art of record is Cabriere (US #3,940,093) which does teach a track extending from a flap to engage an auxiliary support, the track having a deployment profile determining flap motion relative to the auxiliary support during travel between an extended position and a normal retracted position.  Additionally Cabriere does teach that a roller is on the top of the track, but Cabriere does not teach that said deployment profile having a transition portion extending beyond the normal retracted position and terminating in a detent; and, a resiliently mounted catcher assembly configured to be 
Another prior art of record is Custance (PGPub #2020/0290724) which does teach that the rollers can be resiliently mounted but does not teach that said deployment profile having a transition portion extending beyond the normal retracted position and terminating in a detent; and, a resiliently mounted catcher assembly configured to be displaced by the transition portion during over-travel of the flap beyond the normal retracted position and captured in the detent in a maximum retracted position thereby restraining the flap.
Another prior art of record is Pearson (US #2,836,380) which does teach a track extending from a flap to engage an auxiliary support, the track having a deployment profile determining flap motion relative to the auxiliary support during travel between an extended position and a normal retracted position, but does not teach that said deployment profile having a transition portion extending beyond the normal retracted position and terminating in a detent; and, a resiliently mounted catcher assembly configured to be displaced by the transition portion during over-travel of the flap beyond the normal retracted position and captured in the detent in a maximum retracted position thereby restraining the flap.
Another prior art of record is Poloni (PGPub #2019/0176959) which does teach a resiliently mounted member that contacts the top surface of an extension member that extends and retracts from a wing.  But, Poloni does not teach a track extending from a flap to engage an auxiliary support, the track having a deployment profile determining flap motion relative to the auxiliary support during travel between an extended position and a normal retracted position, said deployment profile having a transition portion extending beyond the normal retracted position and terminating in a detent; and, a resiliently mounted catcher assembly configured to be displaced by the transition portion during over-
Another prior art of record is Huang (PGPub #2017/0334582) which does teach a track extending from a flap to engage an auxiliary support, the track having a deployment profile determining flap motion relative to the auxiliary support during travel between an extended position and a normal retracted position, but does not teach that said deployment profile having a transition portion extending beyond the normal retracted position and terminating in a detent; and, a resiliently mounted catcher assembly configured to be displaced by the transition portion during over-travel of the flap beyond the normal retracted position and captured in the detent in a maximum retracted position thereby restraining the flap.
It would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to have said deployment profile having a transition portion extending beyond the normal retracted position and terminating in a detent; and, a resiliently mounted catcher assembly configured to be displaced by the transition portion during over-travel of the flap beyond the normal retracted position and captured in the detent in a maximum retracted position thereby restraining the flap because none of the prior arts of record teaches these limitations and hindsight reconstruction would be required to modify these references to teach these limitations.
Claims 2-14, 16-17, and 19-20 are allowable due to their respective dependence on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647